Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “the processor to receive both the first key value from the baseboard management controller, and to store, during the factory process, the first key value in the secure memory”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms and limitations. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “the processor to receive both…”. “the processor to receive both…” means at the processor to least two elements (one is “the “the processor to receive both the first key value from the baseboard management controller, and to store, during the factory process, the first key value in the secure memory”. What is second element to be considered that the processor to receive by using a vague term (“both)? Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al hereafter Savage (US pat. App. Pub. 20140344159) and in view of Kelly et al hereafter Kelly (US pat. App. Pub. 20090268915).   
4.	As per claims 1, 8, and 15 Savage discloses an information handling system, a method, and a medium comprising: a baseboard management controller including a memory, wherein an immutable attribute of the baseboard management controller is fused in the memory during a factory process of the information handling system, the baseboard management controller to generate a first seed value based on the immutable attribute, to generate a first key value based on the first seed value, and to provide the first key value; and a media controller to communicate with the baseboard management controller (paragraphs: 14-18, and 21-25; wherein it emphasizes attributes of the baseboard is inserted in memory during the factory process of the device which generates a seed value based on those attributes and a key value is produced based on the seed value then a controller communicates with the baseboard), the media controller including: a secure memory; and a processor to communicate with the baseboard management controller and with the secure memory, the processor to receive both the first key value from the baseboard management controller, and to store, during the factory process, the first key value in the secure memory, wherein the first key value links the secure memory to the baseboard management controller (paragraphs: 19-20, 28-32; wherein it elaborates processor communicates with the controller and it receives the key from the controller and to store factory generated key in the memory which is associated with the controller). In the same filed of endeavor, 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Kelly’s teachings of first key value cryptographically links the secure memory to the baseboard management controller with the teachings of Savage, for the purpose of effectively protecting the manufacture hardware key from any unauthorized intruders. 
5.	As per claim 2, Savage discloses the information handling system, during an operation of the information handling system: the baseboard management controller to provide an access request of the secure memory, to generate a first hash of the immutable attribute, and to providing both the immutable attribute and the first hash to the media controller; and the processor of the media controller to generate a second hash of the immutable attribute based on the stored first key value and the immutable attribute, to compare the second hash to the first hash, if the second hash matches the first hash, to allow access to data in the secure memory; and if the second hash does not match the first hash, to initiate a security policy for the information handling system, wherein the security policy prevents the baseboard management controller from accessing the data within the secure memory (paragraphs: 16, 35, 46).
6.	As per claim 3, Savage discloses the information handling system, wherein prior to the detecting of the access request: the baseboard management controller to begin a second execution of the bootloader program to launch the information handling system in a secure boot mode (paragraphs: 21, 37, 44).

8.	As per claim 5, Savage discloses the information handling system, wherein encrypting the immutable attribute comprises: the hardware circuitry to encrypt the immutable attribute via a hidden root key unique to the baseboard management controller (paragraphs: 25, 33, 41).
9.	As per claim 6, Savage discloses the information handling system, wherein the secure memory is embedded on a same die as the media controller (paragraphs: 19, 28, 42).
10.	As per claim 7, Savage discloses the information handling system, wherein the immutable attribute is a media access controller address of the baseboard management controller (paragraphs: 23, 36, 45).
11.	 Claims 9-14, and 16-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, and 16-20. 

Citation of References
The following references are cited but not been replied upon for this office action: 
Catherman et al (US pat. app. Pub. 20090083539): discusses ensuring security-compliant creation and signing of endorsement keys of manufactured TPMs. The endorsement keys are generated for the TPM. The TPM vendor selects an N-byte secret and stores the N-byte secret in the TPM along with the endorsement keys. The secret number cannot be read outside of the TPM. The secret number is also provided to the OEM's credential server. During the endorsement key (EK) credential process, the TPM generates an endorsement key, which comprises both the public key and a hash of the secret and the public key. The credential server matches the hash within the endorsement key with a second hash of the received public key (from the endorsement key) and the vendor provided secret. The EK certificate is generated and inserted into the TPM only when a match is confirmed.  
SHI et al (US pat. App. Pub. 20180181426): elaborates a virtual trusted platform nodule (vTPM)-based virtual machine security protection method and system. The method, executed by a physical host, includes: receiving a primary seed acquisition request sent by a virtual machine, where the primary seed acquisition request carries a UUID; sending the UUID to a KMC, so that the KMC generates a primary seed according to the UUID; and receiving the primary seed fed back by the KMC, and sending the primary seed to the virtual machine, so that the virtual machine creates a root key of a vTPM according to the primary seed, where the root key is used by the vTPM to create 
Manohar et al (US pat. app. Pub. 20140365763): discusses provisioning an endorsement key (EK) certificate for a firmware trusted platform module (fTPM). In the method, the fTPM receives a derived key (DK) from a hardware trusted platform (HWTP). The fTPM is implemented in the HWTP, the DK is derived from a hardware key (HWK) securely stored in the HWTP, the HWK is unique to the HWTP, and the HWK is not available to the fTPM. The fTPM generates an endorsement primary seed (EPS) based on the DK, and generates a hashed endorsement primary seed (HEPS) based on a hash of the EPS. The fTPM forwards the HEPS to a provisioning station, and receives, from the provisioning station, an EK certificate corresponding to the HEPS.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436